DETAILED ACTION
1.	This office action is in response to communication filed on 07/22/2020. Claims 1-5 and 15-32 have been canceled. Claims 6-14 are pending on this application.


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadzoglou U.S. patent No. 5,343,214.
	Fig. 1 of Hadzoglou disclose an antenna device installed in the vehicle.
	Fig. 12 of Hadzoglou discloses the structure of antenna device. 
Regarding claim 6. Fig. 1 and Fig. 12 of Hadzoglou U.S.  disclose an antenna (100 in  Fig. 12) installed on an installation surface of a vehicle (Windshield surface of the Vehicle in Fig. 1), the antenna (Fig. 12) comprising: a first conductor (Top side  electrical conductive housing 114 in Fig. 12; Col. 9 lines 16-19) and a second conductor (bottom side electrical conductive housing 114 in Fig. 12; Col. 9 lines 16-19) opposed to each other (opposed of top 14 and bottom 114 conductors in Fig. 12) in a first axis (extending axis of top conductor 114 and bottom conductor 114 in Fig. 12); one or more third conductors (conductors wiring  of top and bottom capacitors 146s and 144 in inductor 144 in Fig. 12)   positioned between the first conductor (Top electrical conductive housing 114 in Fig. 12; Col. 9 lines 16-19)  and the second conductor (bottom electrical conductive housing 114 in Fig. 12; Col. 9 lines 16-19)  
Regarding claim 7. The antenna according to claim 6, Fig. 1 further discloses wherein the installation surface of the vehicle (Windshield surface of the Vehicle in Fig. 1) is a surface of a member (surface of the windshield in Fig. 1) that constitutes the vehicle (16), and the first axis (left to right axis of 12) is substantially parallel to a longitudinal direction of the member (longitude direction 2 of Windshield in Fig. 1).  
Regarding claim 8. (Original) The antenna according to claim 6, Fig. 1 further discloses wherein the installation surface of the vehicle (installation surface of windshield in Fig. 1) is an end portion (end portion of windshield in contacted with the antenna 12) of a surface of a member that constitutes the vehicle (surface of the windshield in Fig. 1)  and the first axis (left to right axis to 12) is substantially parallel to an outer peripheral line of the member (outer peripheral line of windshield in Fig. 1) .  


Regarding claim 11. The wireless communication device according to claim 9, Fig. 1 further discloses wherein the installation surface of the vehicle (installation surface of windshield in Fig. 1) is an end portion (end portion of windshield in contacted with the antenna 12) of a surface of a member that constitutes the vehicle (surface of the windshield in Fig. 1)  and the first axis (left to right axis to 12) is substantially parallel to an outer peripheral line of the member (outer peripheral line of windshield in Fig. 1) .  
Regarding claim 12. The wireless communication device according to claim 9, Fig. 8 further comprising a battery (Col. 8 line 2) configured to supply power to the antenna (100 in Fig. 12), wherein an electrode terminal of the battery (Ground electrode of the battery) is electrically connected to the fourth conductor (grounding 122 connected surfaces of left side conductor of conductive housing 114 in Fig. 12; see Fig. 8 for discloses the ground electrode of battery electrical connected to 122).  
Regarding claim 13. The wireless communication device according to claim 9, Fig. 8 further comprising a sensor (10) and a controller (126), wherein the controller (126) transmits a signal from the antenna (114), based on information detected by the sensor (10).  
Regarding claim 14. Fig. 1 and Fig. 12 of Hadzoglou discloses a vehicle (16 in Fig. 1)  comprising an antenna (100 in Fig. 12), the antenna (100 in Fig. 12)  comprising: a first conductor Top side  electrical conductive housing 114 in Fig. 12; Col. 9 lines 16-19)  and a second conductor (bottom side  electrical conductive housing 114 in Fig. 12; Col. 9 lines 16-19)  opposed to each other opposed of top 14 and bottom 114 conductors in Fig. 12) in a first axis (extending axis of top conductor 114 and to bottom 







Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/07/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845